Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/01/2019.
Claims 1-14 are pending in the application.


Claim Objections
Claim 5 is objected to for insufficient antecedent basis for “the same month.” Appropriate correction is required.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Communication unit configured to -> Element 210a, 0060, 0082: “The communication technology used by the communication unit 110 includes GSM (Global System for Mobile communication), CDMA (Code Division Multi Access), LTE (Long Term Evolution), 5G, WLAN (Wireless LAN), Wi-Fi (Wireless-Fidelity), Bluetooth™, RFID (Radio Frequency Identification), Infrared Data Association (IrDA), ZigBee, NFC (Near Field Communication), and the like.”, see also “The AI server 200 may include a communication unit 210, a memory 230, a learning processor 240, a processor 260, and the like. [83] The communication unit 210 can transmit and receive data to and from an external device such as the AI device 100.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7 are rejected based on their dependency on a rejected base claim. 
Claim 1 recites a communication unit as the linked structure to the claim communication function.  The specification generically describes the communication unit as a unit for transmitting and receiving data, which can include any and all structures capable of performing this function.  Because it is unclear whether the communication unit is any I/O interface (e.g., keyboard, mouse, display, processor, NIC card, etc), it is ambiguous as to the metes and bounds of what the communication unit represents. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-7 are rejected based on their dependency on a rejected base claim.
Claim 1 recites a communication unit as the linked structure to the claim communication function.  The specification generically describes the communication unit as a unit for transmitting and receiving data, which can include any and all structures capable of performing this function.  Because the specification does not adequately describe the structure of the communication unit, the communication unit, in light of the specification, does not meet the written description requirement. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process encompassing forecasting power usage based on matching similar user patterns after classifying actual power use data.  
        This judicial exception is not integrated into a practical application because the additional limitation of a processor and memory are recited on a high level of generality that they represent no more than instructions to apply, and the communication unit configured to receive a request for providing power usage represents a tangential data gathering means. 
      The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a communication unit, processor, and memory are well-known and conventional hardware elements for realizing the functions of the claimed subject matter (6408176, 7587216, 9471638: see communication units for receiving requests, see also 4117469, 20130326250: memory and processor).  Claim 8 represents an equivalent method claim and is rejected under the same rationale. 
         Claims 2-6, 9-11, and 13-14 further elaborate upon the classification as based on a division and a calculation; selecting whether low, medium, or high energy users’ from which to forecast energy usage; matching similar patterns between a user and other users; calculating average energy of the same month belong to a similar use pattern; and applying weights to data represents an expansion of the mental processor and/or calculation for determining how important data is to include for power forecasting.  These additional limitations are within the mental ability of a user to determine patterns within acquired data, match a user’s patterns with the patterns of others; and determining the relative importance of data (e.g. weighted holiday for example).  
As per claims 7 and 12, the application of machine learning, which is recited on a high level of generality, represents no more than a direction to apply the abstract idea; the machine learning, whether supervised or unsupervised, generally links the abstract idea to the field of energy because the claims indicate that machine learning is applied to the field of energy or AI; and the machine learning steps are not meaningfully limited because the particular steps of machine learning are not recited granularly to distinguish over any and all learning methods. 
      Moreover, machine learning, whether supervised or non-supervised, represents ordinary and conventional means in AI (9245223, 8346691, 20170213133, 8874498: see supervised and unsupervised learning methods)
***The Examiner notes Applicant’s specification, 0097-0108, discusses a practical application of the abstract idea.  The implementation of a control function that uses the result of the abstract process that meaningfully limits the abstract idea to the technical field while also reflecting the improvement described by the specification, would be considered as a practical application***


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Kubota (PG/PUB 20120245868) in view over Andrei (PG/PUB 20180285788) in view over 伸行 河野 (JP6018348)
Claim 1. 
   As per claim 1, Youn et al. teaches an artificial intelligence (AI) based apparatus for forecasting energy usage, the AI based apparatus but does not expressly teach the communication unit limitations as described below.  Youn in view over Kubota teaches:
a communication unit configured to receive a request for providing power usage forecasting information of a first period including a current month with respect to an electronic apparatus of a user (Kubota, 0025-28, 0050: see power consumption distribution calculator as the communication unit configured to receive a request for providing power forecast, see also Youn, 0062-64, Figure 1: see selection of target date from which to predict power, see June 15th , for example) 
One of ordinary skill in the art applying the teachings of Kubota (e.g. providing a communication unit for receiving a request for providing power prediction for a target date), to the teachings of Youn (e.g. predicting power consumption for a target date), would achieve an expected and predictable result of predicting power consumption for the target date responsive to receiving a request for doing so.  While Youn teaches calculating the power consumption for a target date based on pattern identification, Youn does not expressly teach receiving a power request via a communication unit.  Kubota remedies this by providing a communication unit configured to receive the request in the form of a second period from which to predict power via identifying similar pas period.  Accordingly, one of ordinary skill in the art would realize an improved invention via controlling when power predictions occur and for what period of time.
Youn, as modified by Kubota, teaches the limitations as described below with the exception of the electronic appliance.  Youn, as modified and in view over Andrei, teaches:
a memory (Youn, see element 716, 0130) configured to store power actual-use data indicating power usage of an electronic apparatus of each of a plurality of users (Youn,0004, 0021-22, 0031, 0127, 0130, see also Andrei for determining power usage per electronic device, 0010, 0029: “However, the invention may also be more broadly applied to other contexts and other forms of energy consumers (e.g. “energy consumers” could represent individual appliances in a property, individual machines or production lines in a factory, individual vehicles in a vehicle fleet, and the like))
a processor (Youn, Figure 7, Figure 11-710) configured to:
load power actual-use data of the user during a predetermined second period before the current month (Youn, 0016, 0021-22, 0062-68, 0130)
  One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Youn, as modified by Kubota (e.g. forecasting power usage for a consumer for a received, target date based on pattern matching, where consumer power usage is collected over multiple time periods), to the teachings of Andrei (e.g. classifying a consumer in terms of appliance power usage), would achieve an expected and predictable result via forecasting power usage based on pattern matching using appliance power usage.  Whether a consumer’s total power is forecasted or a consumer’s power is forecasted based on an appliance usage, an expected and predictable result is achieved while providing granular levels of pattern matching (e.g. consumer vs consumer, appliance vs. appliance, etc.)
However, Youn, as modified by Kubota, does not teach the “other users” limitations as described below.  Youn, as modified by Kubota, and in further view over Andrei, teaches:
classify power actual-use data during the second period of the power actual-use data of each of a plurality of other users into a plurality of power use patterns according to time-series analysis (Youn, ABSTRACT, Figure 1-S400, 0009, 0014, 0029, 0079, 0107, 0146-0147: see determining usage patterns for a user using historical power consumption, see also Andrei for determining power usage patterns for a plurality of “other users,” 0054, 0095, 0097-98, 0132, 0146: see predicting power consumption for  first consumer based on determining power consumption for peer users/other users)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Youn, as modified by Kubota (e.g. predicting power consumption for a user for a target date based on identifying past, similar patterns of power consumption), to the teachings of Andrei (e.g. identifying power consumption patterns for all users), would achieve an expected and predictable result of determining power usage patterns for peer users for comparison to the power consumption pattern of a first user for predicting power of the first user.  Whether power patterns or behavior of peer users are compared to the power pattern or behavior of the first consumer, an expected and predictable result is realized with a benefit of predicting power efficiently (Andrei, 0003)
Youn, as modified by Kubota and Andrei, does not expressly teach the “matching” limitations as described below (e.g. as interpreted, matching a current user’s usage pattern to past peer/other users usage patterns for predicting user’s power usage).  Youn, as modified, and in view over 伸行 河野 JP6018348 teaches:
match a similar use pattern model which is a power use pattern corresponding to the loaded power actual-use data among the plurality of classified power use patterns (‘348, ABSTRACT: see matching present usage pattern to past usage patterns for predicting power consumption, see also Youn, as modified by Kubota and Andrei: see predicting a user’s power consumption based on comparison to peer/other user power consumption patterns, see also Youn, as modified by Kubota as teaching predicting power consumption for a user for a target date based on identifying similar, past usage patterns.  As described below, the modification will illustrate comparing a present user’s pattern to historical “other users” patterns of usage for predicting user’s power usage.
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Youn, as modified by Kubota (e.g. predicting power consumption for a user based on past similar usage patterns for that user), to the teachings of Youn, as modified by Kubota and Andrei (e.g. predicting a power consumption for a target date of a user based on identifying power consumption patterns of other users), to the teachings of ‘348 (e.g. matching  preset power usage pattern to past power usage patterns for prediction), would achieve an expected and predictable result of matching a present user’s power consumption pattern to other user’s past power consumption patterns for predicting user power for a time period.  While Youn, as modified by Kubota and Andrei, teaches predicting a user’s power consumption based on comparison to peer power consumption, an actual user’s present pattern of usage is not compared to other user’s historical power usage patterns.  The application of ‘348 for comparing a present pattern of usage to past patterns of usage, which when applied to comparing a user’s usage to similar peer patterns of usage, results in a comparison of a user’s present pattern of usage to peer historical patterns of usage for prediction.  Whether a user’s pattern is compared to past patterns or to peer patterns, the applied combination of prior art teaches an improved means for predicting power usage based on pattern comparison between present user consumption and that of their peers. 
Youn, as modified by Kubota, Andrei, and ‘348, teaches:
generate the power usage forecasting information of the first period with respect to the electronic apparatus of the user, based on power actual-use data of the first period of a previous year for at least one of the other users corresponding to the matched power use pattern (Youn, as modified, 0061-63, 0067-68, 0099-0100.  In particular, see Youn for previous year limitations as historical power usage data, 0012-13, 0131)


As per claim 7, Youn teaches the AI based apparatus according to claim 1,
wherein the processor generates a learning inference model using a machine learning or deep learning algorithm (0025, 0147-0148
wherein the power usage forecasting information is learned and inferred using the learning inference model (0025, 0147-0148)
Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Kubota (PG/PUB 20120245868) in view over Andrei (PG/PUB 20180285788) in view over 伸行 河野 (JP6018348) in view over Benes (PG/PUB 20150192626)

2.    Youn, as modified teaches the AI based apparatus according to claim 1 but does not teach the classify limitations as described below.  Youn as modified and in view over Benes et al. teaches wherein the processor:
calculates a daily forecasting weight given a weight based on weather or holiday information of the first period (Youn: 0013, 0063, 0067, 0069: see associating weights with selected data points, where the selected data points correspond to at least weather or holidays)
divides a use period of the electronic apparatus into first to third section (Youn: 0063: see data selection based on holiday, weekend, weekday, etc., see also 0100), a
classifies the user into any one of a low user, a middle user or a high user according to the periods to generate the power usage forecasting information (Benes, ABSTACT, 0055: see standard deviation levels as indicating resource usage worse than average, better than average, and average)
    One of ordinary skill in the art applying the teachings of Benes (e.g. classifying resource usage for consumers), to the teachings of Youn, as modified (e.g. predicting power usage for a consumer for a desired time period based on pattern matching with other users over a historical usage period), would achieve an expected and predictable result of ranking users in terms of relative performance from which to identify remedial actions to reduce waste. 
4.   Youn, as modified, teaches the AI based apparatus according to claim 2, wherein but does not teach the “when” limitations as described below.  Youn, as modified, and in view over Murray et al., when the user is the middle user (Murray, ABSTRACT, Figure 1: see computing power consumption “when” a user is selected, supra claim 2, see Benes for a middle user), the processor:
loads the power actual-use data of the first period from the memory (Youn, supra claim  1 for loading historical power data) and
matches a similar use pattern model which is a power use pattern corresponding to the loaded power actual-use data of the first period among the plurality of classified power use patterns (supra claim 1 for matching present power usage patterns to past power usage patterns of a peer user)
One of ordinary skill in the art applying the teachings of Youn, as modified (e.g. predicting power consumption for a target date for a desired consumer in response to receiving a target date input and upon which to execute the prediction steps), to the teachings of Murray (e.g. computing power consumption “when” a user is selected), to the teachings of Bene (e.g. determining a middle user), would achieve an expected and predictable result via adapting the response of selecting a user, as per Murray, to integrate the modified prediction function, supra claim 1, for a selected middle user.  Murray teaches desired users are selected.  Youn, as modified, teaches predicting power usage for a user relative to their peers.  Since providing a user a means to determine which user to select (e.g. associating respective usage ratings, as per Benes), an improved invention is realized by allowing a user to drill down on selected middle, high, or low users for predicting their power usage on a target date.  
5. As per claim 5, Youn et al. teaches the AI based apparatus according to claim 4, wherein the processor matches the similar use pattern model to the power actual-use data of the first period to calculate average energy of the same month of a previous year of a group belonging to the similar use pattern (supra claim 4.  As interpreted, “to calculate” represents an intended use of the pattern matching and does not further limit the claim to an actual calculation of the average energy of the same month.  
     Youn et al. teaches the application of averaging values, tracking energy usage per month  (0070, 0131).  Youn as modified by Andrei, teaches matching a user’s energy pattern to other user energy patterns, supra claim 4.  Youn teaches matching a target dates energy use to past energy time period, including a per-month basis, 0131
     One of ordinary skill in the art before the effective filing date and as a matter of design choice in light of the finite and quantifiable, monthly time periods from which to match energy use patterns, would achieve an expected and predictable result via combining said elements using known methods.  The applied combination of prior art teaches determining energy use for other users over a time period, and which when applied to monthly energy usage and calculating averages, would result in at least determining an average energy use for a group of other users over a prior month matching the selected month for a current user.  Whether a day, month, or year is selected, the use of an average represents a general indication of power usage from which to determine positive or negative, skewed data points. 
6.    As per claim 6, Youn as modified teaches the AI based apparatus according to claim 2 but does not teach the “where” limitation as described below.  Youn, as modified and in view over Murray and Bene, teaches in, when the user is the high user (Murray, ABSTRACT, Figure 1: see computing power consumption “when” a user is selected, supra claim 2, Benes for a high user)
loads power actual-use data of the past one year from the memory (Youn, supra claim  1 for loading historical power data)
applies the daily forecasting weight to the power actual-use data of the past one year to generate the power usage forecasting information (supra claim 1, see also Youn, 0010)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Andrei (PG/PUB 20180285788)

Claim 8.    Youn et al. teaches an artificial intelligence (AI) based method of forecasting energy usage but does not expressly teach the “other user” limitations as described below.  Youn et al., in view over Andrei, teaches the AI based method comprising:
a first step of receiving a request for providing power usage forecasting information of a first period including a current month with respect to an electronic apparatus of a user (Youn, Figure 2, 0039, 0131, 0167)
a second step of dividing a use period of the electronic apparatus into first to third sections and loading, from a memory, power actual-use data of a user or a plurality of users during the use period or a predetermined second period before the current month (Youn, 0016, 0063, 0100: see data segmentation in terms of weekday, weekend, holiday, date sandwiched between holidays, etc., see also Andrei for determining power usage patterns for a plurality of “other users,” 0054, 0095, 0097-98, 0132, 0146: see predicting power consumption for first consumer based on determining power consumption for peer users)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Youn (e.g. predicting power consumption for a user for a target date based on identifying past, similar patterns of power consumption), to the teachings of Andrei (e.g. identifying power consumption patterns for all users), would achieve an expected and predictable result of determining power usage patterns for peer users for comparison to the power consumption pattern of a first user for predicting power of the first user.  Whether power patterns or behavior of peer users are compared to the power pattern or behavior of the first consumer, an expected and predictable result is realized with a benefit of predicting power efficiently (Andrei, 0003)
  Youn, as modified by Andrei, teaches:
a third step of calculating a daily forecasting weight given a weight based on weather or holiday information of the first period and generating the power usage forecasting information based on the power actual-use data (Youn, 0067-68, see also 0016, 0063, 0100)

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Andrei (PG/PUB 20180285788) in view over Benes (PG/PUB 20150192626)
9.    Youn, as modified, teaches the AI based method according to claim 8 but does not expressly teach the electronic apparatus limitations as described below.  Youn, as modified and in view over Andrei and Benes, teaches wherein the second step includes classifying the user into any one of a low user, a middle user or a high user according to the use period of the electronic apparatus ((Benes, ABSTACT, 0055: see standard deviation levels as indicating resource usage worse than average, better than average, and average, see also Andrei, Andrei for determining power usage per user appliance, 0010, 0029: “However, the invention may also be more broadly applied to other contexts and other forms of energy consumers (e.g. “energy consumers” could represent individual appliances in a property, individual machines or production lines in a factory, individual vehicles in a vehicle fleet, and the like))
    One of ordinary skill in the art applying the teachings of Benes (e.g. classifying resource usage for consumers), to the teachings of Youn, as modified (e.g. predicting power usage for a consumer for a desired time period based on pattern matching with other users over a historical usage period), to the teachings of Andrei (e.g. determining power usage per electronic appliance per customer), would achieve an expected and predictable result of ranking users in terms of relative performance from which to identify remedial actions to reduce waste for customer appliances (e.g. low, middle, or high appliance usage). Youn teaches predicting power usage for a consumer for a specific date and which corresponds to past usage, such as for holidays.  Andrei teaches determining power usage for consumer appliances.  Since forecasting appliance energy usage for  target date, a holiday for example, result in retrieving similar, past holiday data, and where consumers are classified in accordance with appliance usage.

13.    The AI based method according to claim 9, wherein, when the second step includes:
loading power actual-use data of the past one year from the memory (Youn, 0016, 0021-22, 0062-68, 0130) and
applying the daily forecasting weight to the power actual-use data of the past one year to generate the power usage forecasting information (Youn et al., 0067, see also 0010)
14.    The AI based method according to claim 9, wherein the third step includes:
calculating usage of the electronic apparatus during the first period (supra claim 9)
calculating power usage of the electronic apparatus based on weather or holiday information (supra claim 9)
giving a weight based on the weather or holiday information of the first period to generate the power usage forecasting information (Youn et al., 0063, 0067-69, supra claim 9)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Andrei (PG/PUB 20180285788) in view over Benes (PG/PUB 20150192626) in view over  伸行 河野 (JP6018348)
11.    Youn, as modified, teaches the AI based method according to claim 9 but does not teach the matching limitations as described below.  Youn, as modified, and in view over ‘348, teaches wherein the second step includes:
loading the power actual-use data of the first period from the memory (Youn, 0016, 0021-22, 0062-68, 0130)
matching a similar use pattern model which is a power use pattern corresponding to the loaded power actual-use data of the first period among the plurality of classified power use patterns  (‘348, ABSTRACT: see matching present usage pattern to past usage patterns for predicting power consumption, see also Youn, as modified  Andrei: see predicting a user’s power consumption based on comparison to peer power consumption patterns, see also Youn, as modified as teaching predicting power consumption for a user for a target date based on identifying similar, past usage patterns.  As described below, the modification will illustrate comparing a present user’s pattern to historical “other users” patterns of usage for a present pattern to past pattern matching.  
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Youn, as modified (e.g. predicting power consumption for a user based on past similar usage patterns), to the teachings of Youn, as modified by Andrei (e.g. predicting a power consumption for a target date of a user based on identifying power consumption patterns of other users), to the teachings of ‘348 (e.g. matching  preset power usage pattern to past power usage patterns for prediction), would achieve an expected and predictable result of matching a present user’s power consumption pattern to other user’s power consumption patterns for predicting power for a time period.  While Youn, as modified byAndrei, teaches predicting a user’s power consumption based on comparison to peer power consumption, an actual user’s present pattern of usage is not compared to other user’s power usage patterns.  The application of ‘348 for comparing a present pattern of usage to past patterns of usage, which when applied to comparing a user’s usage to similar peer patterns of usage, results in a comparison of a user’s present pattern of usage to peer patterns of usage for prediction.  Whether a user’s pattern is compared to past patterns or to peer patterns, the applied combination of prior art teaches an improved means for predicting power usage based on pattern comparison between present user consumption and that of their peers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (PG/PUB 20190011970) in view over Andrei (PG/PUB 20180285788) in view over Benes (PG/PUB 20150192626) in view over  伸行 河野 (JP6018348) in view over Gu (PG/PUB 20190324831) in view over Maruhashi (PG/PUB 20180096247)
12.    Youn et al., as modified, teaches the AI based method according to claim 11 but does not teachthe supervised and unsupervised limitations as described below.  Youn, as modified, and in view over Gu teaches wherein the matching of the similar use pattern model includes:   
extracting the power actual-use data of the first period with respect to a predetermined electronic apparatus (Youn, supra claim 9)
performing unsupervised learning of pattern similarity with respect to the power actual-use data of the first period (Gu, 0025: “In an embodiment, after extracting feature vectors from raw log data, the innovation may apply unsupervised machine learning algorithms over extracted feature vectors to group log data with similar feature patterns together. This log pattern extraction service can help users browse through a large number of log events and extract useful information in a more efficient way. Moreover, this classification can be useful for incident triage by helping a user to identify previously diagnosed events. The innovation may also achieve log data compression by identifying common parts among similar log data and replacing common parts with a pattern identifier to eliminate duplicate log data and optimize the storage of data within the log files,” see also Youn, as modified, for identifying patterns within data, supra claim 9)
   One of ordinary skill in the art before the effective filing date of the claimed invention, applying the teachings of Gu (e.g. identifying patterns in data via unsupervised learning), to the teachings of Youn, as modified (e.g. collecting power usage data from which to determine patterns for matching), would achieve an expected and predictable result via identifying patterns using unsupervised learning.  Gu expressly teaches the benefit of applying learning methods to large data sets (0004).  Since using unsupervised learning identifies patterns in large data sets, which when applied to years of accumulated energy data, as per Youn, an improved invention is realized by extracting usage patterns for comparison to target usage patterns to forecast energy usage for a target date for a user. 
However, Youn, as modified by Gu, does not expressly teach the pattern number limitation as described below.  Youn, as modified, and in view over Maruhashi teaches:    
  assigning a pattern number to the predetermined electronic apparatus to perform supervised learning and generating an inference model of a corresponding month (Maruhashi, Figure 1: see row x col number assignment pattern, see also Youn et al. for patterns, supra claim 11, see also supervised learning, 0025, claim 17)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Maruhashi (e.g. categorizing patterns via reference numbers), to the teachings of Youn, as modified by Gu (e.g. determining patterns via supervised learning), would achieve an expected and predictable result via combining said elements using known methods to meaningfully categorize patterns for storage, access, and analysis.  (It is noted “to perform” represents an intended use of the assignment)
     








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 See general energy forecasting:
    20200333767 20150120075 9569804  
    See learning usage patterns
   WO2017183029 5566084  20100313270

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117